DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 Terminal Disclaimer
  The terminal disclaimer filed on May 2, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application 17/424,968 filed July 22, 2021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Interpretation
As a result of the amendments to the claims, the claims are no longer interpreted under 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 7 recite the limitation "plate-shaped shelf" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claims 6 and 7 recite the limitation "plate-shaped shelf", it is not clear if the “plate-shaped shelf” of claims 6 and 7 are the same “plate-shaped shelf” as the “at least one plate-shaped shelf” of claim 5 from which they depend or if the “plate-shaped shelf” and “a plurality of plate-shaped shelf are two different types of shelves”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al, US Patent Application Publication 2006/0185597 A1, in view of Hillman et al, US Patent 6,455,414 B1, Onoe et al, US Patent 6,270,839; Sakamoto et al, US Patent Application Publication 2003/0031791 A1, or Misumi, US Patent 4,707,210, or Xu et al, US Patent Application Publication 2002/0005348 A1, and Takamatsu et al, US Patent 6,155,540.
Regarding claim 1, Suzuki et al teaches a vaporizable metal source material container 310 for storing and vaporizing a metal source 350 for thin film deposition to be used as a vaporizable metal source material 350, the vaporizable metal source material container 310 comprising: a container main body 312, 314 including a container  wall 312; a lid body 320 detachably fixed to the container main body 312, 314, and provided with a carrier gas inlet (at top of gas channel 380 and through lid 320) for introducing a carrier gas into the container main body 312, 314 and a mixed gas outlet 322 for leading a mixed gas of the vaporized metal source for thin film deposition with the carrier gas to the outside; and a joint (connection of pipe 61 and/or 161 at top of gas channel 380 and through lid 320; and connection of pipe 40 and/or 140 at mixed gas outlet 322) arranged at the carrier gas inlet (top of gas channel 380) and the mixed gas outlet 322 of the lid body, wherein the container wall has a double-wall structure composed of an inner wall 340 and an outer wall 312, wherein the carrier gas introduced from the carrier gas inlet is led into the container main body via a space 380 between the inner wall 340 and outer wall 312 of the double-wall structure.
Suzuki et al differs from the present invention in that Suzuki et al does not teach that the metal source is a metal halide.
Hillman et al teaches that the metal deposited is a metal halide (Abstract and throughout the text of the specification). Hillman et al also teaches that the wall is made from aluminum (Column 6 line 15).
The motivation for using a metal halide as a metal source for the metal deposited by Suzuki et al is to provide an alternate metal source of the deposited metal as taught by Hillman et al. 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use a metal halide as the metal source in the apparatus of Suzuki et al as taught by Hillman et al.
The Examiner further notes that it has been held that:
"Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). 
"Inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims."  In re Young, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Thus the limitation of the precursor material (i.e. metal halide) is of no significance in determining patentability of the apparatus claim and does not impart patentability to the claims.
Suzuki et al and Hillman et al differ from the present invention in that they do not teach a bolt and nut for fixing the container main body with the lid body.
Onoe et al teaches a bolt and nut (Figure 1) for fixing the container main body 1 via flange 5 with the lid body 50. 
The motivation for using the bolt and nut of Onoe et al for fixing the container main body with the lid body of Suzuki et al and Hillman et al is to provide an alternate way of fixing the container main body with the lid body as taught by Onoe et al. Furthermore, it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the nut and bolt of Onoe et al in the apparatus of Suzuki et al and Hillman et al.
Suzuki et al, Hillman et al and Onoe et al differ from the present invention in that they do not teach that the container wall of the container main body is fabricated of copper with 99 to 99.99990% purity, aluminum with 99 to 99.9999% purity, or titanium with 99 to 99.9999% purity. 
Sakamoto et al teaches the use of a copper element in a processing apparatus with 99.9% or more purity. (Paragraph 0039)
Misumi teaches an aluminum chamber walls 2, 3, 4 in a processing apparatus with 99.9% or more purity. (Column 3 lines 9-12)
Xu et al teaches a titanium chamber wall 108 in a processing apparatus with 99.995% purity. (Paragraph 0039)
The motivation for: making the walls of Suzuki et al, Hillman et al and Onoe et al out of copper with a 99.9% purity is to provide a material of construction as taught by Sakamoto et al; making the walls of Suzuki et al, Hillman et al and Onoe et al out of aluminum with a 99.9% purity is to provide a material of construction as taught by Misumi; or making the walls of Suzuki et al, Hillman et al and Onoe et al out of titanium with a 99.995% purity is to provide a material of construction as taught by Xu et al. Furthermore, it has been held that: the selection of a known material based on its suitability for its intended use is prima facie obviousness (Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)); and reading a list and selecting a known compound to meet known requirements is no more ingenious that selecting the last piece to put in the last opening in a jig-saw puzzle (325 U.S. at 335, 65 USPQ at 301).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to fabricate the container wall of the container main body of Suzuki et al, Hillman et al, and Onoe et al out of: copper with 99 to 99.99990% purity as taught by Sakamoto et al, aluminum with 99 to 99.9999% purity as taught by Misumi, or titanium with 99 to 99.9999% purity as taught by Xu et al.
Suzuki et al, Hillman et al, Onoe et al, and Sakamoto et al or Misumi, or Xu et al differ from the present invention in that they do not teach that the container main body, the lid body, bolt and nut, and the joint members are each treated by fluorocarbon polymer coating and/or by electrolytic polishing on its surface. 
Takamatsu et al teaches electropolishing all the surfaces exposed to the precursor material or gases generated therefrom to prevent corrosion, elution of impurities and leak of the gas (Column 5 lines 40-46).
The motivation for electropolishing all of the surfaces exposed to the precursor material or gases generated therefrom in the apparatus of Suzuki et al, Hillman et al, Onoe et al, and Sakamoto et al or Misumi, or Xu et al is to prevent corrosion, elution of impurities and leak of the gas as taught by Takamatsu et al.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to electropolish all of the surfaces exposed to the precursor
material or gases generated therefrom in the apparatus of Suzuki et al, Hillman et al, Onoe et al, and Sakamoto et al or Misumi, or Xu et al as taught by Takamatsu et al.
Regarding claim 3, Suzuki et al teaches an internal inlet 334 for introducing the carrier gas having passed between the inner 332 and outer 312 wall members into the container main body 310 is provided at a bottom surface portion of the inner wall member constituting the container wall.  (Figure 3)
Regarding claim 5, Suzuki et al teaches at least one plate-shaped shelf member (horizontal part of 340), suspended from the container main body via inner wall 332, 342.  
Claims 6, 9-11, 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al, Hillman et al, Onoe et al, Sakamoto et al or Misumi, or Xu et al, and Takamatsu et al as applied to claims 1, 3, and 5 above, and further in view of Nakagawa et al, US Patent Application Publication 2021/0371977 A1.
Regarding claim 6:
Suzuki et al, Hillman et al, Onoe et al, Sakamoto et al or Misumi, or Xu et al, and Takamatsu et al differ from the present invention in that they do not teach that at least one of the shelf members has a shower head structure provided with a plurality of through holes formed therein.
Nakagawa et al teaches a solid shelf member 22b (Figure 5) and an alternate and equivalent shelf member 42 having a shower head structure provided with a plurality of through holes 43 formed therein (Figure 6).
The motivation for replacing the solid plate-shaped shelf member of Suzuki et al, Hillman et al, Onoe et al, Sakamoto et al or Misumi, or Xu et al, and Takamatsu et al with an equivalent plate-shaped shelf member having a shower head structure provided with a plurality of through holes formed therein is to provide an alternate and equivalent plate-shaped shelf member as taught by Nakagawa et al. Furthermore, it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the plate-shaped shelf member of Suzuki et al, Hillman et al, Onoe et al, Sakamoto et al or Misumi, or Xu et al, and Takamatsu et al with the plate-shaped shelf member having a shower head structure provided with a plurality of through holes formed therein in as taught by Nakagawa et al. 
Regarding claim 9, Suzuki'597 discloses: the metal halide for thin film deposition to be used as the vaporizable source material is a compound (film precursor 350 {e.g., TaF5, TaCl5, TiF4, TiCl4, TiBr4, Til4, RuCl3 ... etc. §[0029], §[0041], §[0069], §[0083], §[0069]}) represented by a general formula (1) described below; General formula (1): MXn (In the general formula (1), M represents any element among Al, Hf, Zr, Ta, W, Ga, La, Mg, Ce, Pr, Nd, Sm, Eu, Gd, Tb, Dy, Er, Tm, Yb and Co; X represents a halogen atom; n is the number of X atoms. FIGs. 1-6 & 10; §[0010]-[0013]; §[0015]-[0071]; §[0073]-[0075]; & §[0089]-[0092].
Regarding claim 9, Hillman et al teaches that the metal halide for thin film deposition to be used as the vaporizable source material is tantalum pentafluoride (TaF5), tantalum pentachloride (TaCl5), tantalum pentabromide (TaBr5) all of which are a compound represented by a general formula (1) described below; General formula (1): MXn the general formula (1), M represents any element among Ta; X represents a halogen atom; n is the number of X atoms. (Claim 10)
Regarding claim 9, Nakagawa et al teaches that the metal halide for thin film deposition to be used as the vaporizable source material is AlCl3, HfCl4, WCl6, WCl5, all of which are a compound represented by a general formula (1) described below; General formula (1): MXn the general formula (1), M represents any element among Al, Hf, Ta, W; X represents a halogen atom; n is the number of X atoms. (Paragraph 0105)
 Regarding claims 10 and 11, Suzuki et al teaches the solid vaporization/supply system to be used for thin film deposition by a chemical vapor deposition method or an atomic layer deposition method.  (Paragraph 0089)
Regarding claim 13, Suzuki et al discloses: the metal halide for thin film deposition to be used as the vaporizable source material that is stored in the vaporizable source material container, the carrier gas is supplied from the carrier gas inlet of the lid body, and a mixed gas obtained by mixing the vaporized metal halide for thin film deposition with the carrier gas is supplied from the mixed gas outlet of the lid body. FIGs. 1-6 & 10; §[0010]-[0013]; §[0015]-[0071]; §[0073]-[0075]; & §[0089]-[0092].
Regarding claims 15 and 17, Suzuki et al discloses: the container wall having a double wall structure composed of an inner wall member and an outer wall member, and the mixed gas produced by: charging the metal halide for thin film deposition into the vaporizable source material container; heating the metal halide for thin film deposition in the container main body by heating the container wall of the container main body; introducing a carrier gas from the carrier gas inlet of the lid body, making the carrier gas pass through a space between the inner and outer wall members constituting the double wall structure of the heated container wall, and introducing the carrier gas thus heated into the container main body; and mixing the vaporized metal halide for thin film deposition with the carrier gas. FIGs. 1-6 & 10; §[0010]-[0013]; §4[0015]-[007 1]; §[0073]-[0075]; & §[0089]-[0092].
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al, Hillman et al, Onoe et al, Sakamoto et al or Misumi, or Xu et al, Takamatsu et al and Nakagawa et al as applied to claims 1, 3, 5, and 6 above, and further in view of Guenther, US Patent Application Publication 2004/0025370 A1.
Suzuki et al, Hillman et al, Onoe et al, Sakamoto et al or Misumi, or Xu et al, Takamatsu et al, and Nakagawa et al differ from the present invention in that they do not teach that one of the plate-like shelf members is fabricated of a porous material.  
Guenther teaches filters 222, 224 are generally inert to the reactive solids 216 and gas subliming therefrom. The filters 222, 224 provide a resistance of flow that enhances flow uniformity of gas through the canister 100. The filters 222, 224 additionally prevent the solids 216 from escaping the canister 100. In one embodiment, the filters 222, 224 may be fabricated from fluoropolymers, PFA, PTFE, porous nickel and the like.
The motivation for replacing the plate-shaped shelf member having a shower head structure provided with a plurality of through holes formed therein of Suzuki et al, Hillman et al, Onoe et al, Sakamoto et al or Misumi, or Xu et al, Takamatsu et al, and Nakagawa et al with an equivalent porous plate is to provide an alternate and equivalent plate-shaped shelf member as taught by Guenther. Furthermore, it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the plate-shaped shelf member having a shower head structure provided with a plurality of through holes formed therein of Suzuki et al, Hillman et al, Onoe et al, Sakamoto et al or Misumi, or Xu et al, Takamatsu et al, and Nakagawa et al with a porous plate as taught by Guenther.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al, Hillman et al, Onoe et al, Sakamoto et al or Misumi, or Xu et al, Takamatsu et al, and Nakagawa et al as applied to claims 1, 3, 5, and 6 above, and further in view of Guenther, US Patent Application Publication 2004/0025370 A1.
Suzuki et al, Hillman et al, Onoe et al, Sakamoto et al or Misumi, or Xu et al, Takamatsu et al and Nakagawa et al differ from the present invention in that they do not teach that one or more members having a spherical, spheroidal, leaf-like or spiral shape or another irregular shape, being made of aluminum or copper and having a maximum length of 1 to 30 mm in one direction in the container main body.  
Guenther teaches one or more members 202, 204 having a spherical, spheroidal, leaf-like or spiral shape or another irregular shape (Paragraph 0038), being made of aluminum (Paragraph 0039) and having a maximum length of less than 13 mm which is in the claimed range of less than 1 to 30 mm in one direction in the container main body. (The Examiner notes that the valve 112 has a ½ inch orifice (Paragraph 0034) and that the spacing elements are the same or smaller than the orifice. Thus the spacing elements have a maximum length of less than 13 mm (½ inch).)
The motivation for adding the members Guenther to the plate-shaped shelf member of Suzuki et al, Hillman et al, Onoe et al, Sakamoto et al or Misumi, or Xu et al, Takamatsu et al, and Nakagawa et al is to increase the surface area of the precursor and improve or control the vaporization rate as is well known in the art and taught by Guenther. Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the members of Guenther to the plate-shaped shelf member of Suzuki et al, Hillman et al, Onoe et al, Sakamoto et al or Misumi, or Xu et al, Takamatsu et al, and Nakagawa et al.
Claims 12, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al, Hillman et al, Onoe et al, Sakamoto et al or Misumi, or Xu et al, and Takamatsu et al as applied to claims 1, 3, 5, 6, 9-11, 13, 15, and 17 above, and further in view of Bang et al, US Patent Application Publication 2004/0083962 A1.
Suzuki et al, Hillman et al, Onoe et al, Sakamoto et al or Misumi, or Xu et al, and Takamatsu et al differ from the present invention in that they do not teach that a valve arranged at a portion of a gas flow path coupling the vaporizable source material container with the buffer tank, the valve being a vacuum valve having a CV value in terms of water of 0.2 or more. 
Bang et al teaches making the valve conductance (CV) of the valves in the gas supply lines as large as possible, preferably with (CV) values of 0.2 or higher. (Paragraph 0073)
The motivation for using valves in the gas flow path of Suzuki et al, Hillman et al, Onoe et al, Sakamoto et al or Misumi, or Xu et al, and Takamatsu et al with a CV of 0.2 is to reduce the incidence of clogging based upon formation of solid residues as taught by Bang et al (Paragraph 0073). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use valves with a CV of 0.2 in the gas flow path of Suzuki et al, Hillman et al, Onoe et al, Sakamoto et al or Misumi, or Xu et al, and Takamatsu et al as taught by Bang et al. 
Response to Arguments
Applicant’s arguments, see Arguments directed to feature (i), filed May 5, 2022, with respect to the rejection of the claims under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Sakamoto et al, US Patent Application Publication 2003/0031791 A1, or Misumi, US Patent 4,707,210, or Xu et al, US Patent Application Publication 2002/0005348 A1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited art teaches the technological background of the invention. 
The following references are noted:
Stengel US 1,803,306 teaches most of the structural elements of the vaporizer.
Girard et al, US 2016/0045408 A1 teaches electropolishing and coating.
Shero et al, US 2005/0072357 A1 teaches members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrie R Lund/Primary Examiner, Art Unit 1716